I concur in the judgment, and also in the opinion, except that portion thereof referring to the case of Conway v. SupremeCouncil, 131 Cal. 437, [63 P. 727], which case was again before this court on a second appeal (137 Cal. 384, [70 P. 223].) I think the effect of the opinion in this case is to overrule — not only the decision of this court in the Mutual etc. Co. v.Pacific etc. Co., 142 Cal. 477, [76 P. 67], but also the Conway cases.
McFarland, J., Henshaw, J., and Lorigan, J. — We dissent. In our opinion the law on the point at issue was correctly declared in the case of Mutual Life Ins. Co. v. Pacific Fruit Co.,142 Cal. 477, [76 P. 67], and cases cited in the opinion filed in said case.
Rehearing denied.